Citation Nr: 1536386	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  12-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for right knee musculoligamentous strain.

3.  Entitlement to an initial rating in excess of 10 percent for right shoulder strain (major extremity).

4.  Entitlement to an initial compensable rating for right ankle sprain. 

5.  Entitlement to an initial compensable rating for cholinergic urticaria. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney

ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to August 2010.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from August 2011 rating decisions of the VA Regional Office (RO) in Lincoln, Nebraska.  

During the pendency of the appeal, by decision dated in December 2014, the Board granted service connection for tinnitus and left knee musculoligamentous strain.  This is the full grant of those benefits and they are no longer for appellate consideration.  The remaining issues were remanded for further development.

Following review of the record, the issue of entitlement to service connection for cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Right knee ligamentous strain is manifested by no more than periarticular and articular pathology that includes complaints of pain, stiffness and tenderness, noncompensable limitation of motion, and crepitus, without evidence of any substantial functional loss.  Instability has not been clinically established.

2.  Right shoulder strain is manifested by mild crepitus, slightly reduced range of motion and complaints of pain; functional motion is not limited to shoulder level or below.

3.  Prior to April 16, 2015, right ankle sprain was manifested by no more than complaints of pain; the Veteran had normal range and motion and no functional impairment.  

4.  Since April 16, 2015, right ankle sprain has been manifested by at least moderate limitation of motion.

5.  Cholinergic urticaria has been manifested by recurrent episodes of rash occurring at least four times during a previous 12-month period that responds to treatment with antihistamines. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for right knee musculoligamentous strain are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5010-5262 (2014).

2.  The criteria for an initial evaluation in excess of 10 percent for right shoulder strain are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5201-5024 (2014).

3.  The criteria for an initial compensable evaluation for right ankle strain were not met prior to April 16, 2015. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271 (2014).

4.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 10 percent evaluation for right ankle strain are met effective April 16, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Code 5271 (2014)

5.  The criteria for an initial 10 percent rating for cholinergic urticaria are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.104, 4.118, Diagnostic Code 7825 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. § 5103 and § 5103A have been met in this instance.  As service connection, initial ratings, and effective dates have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met as to the claims under consideration.  The Board finds that the necessary development has been accomplished for the claims considered below and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384.  As such, the claims of entitlement to higher initial ratings for right ankle, right knee, right shoulder and skin disorders are ready to be considered on the merits.  

Pertinent Law and Regulations - General

Historically, August 2011 rating decisions granted service connection for right knee musculoligamentous strain, rated 10 percent disabling, right shoulder strain (major extremity), rated 10 percent disabling, and right ankle sprain and cholinergic urticaria, each rated noncompensably disabling, effective September 1, 2010.  Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2003).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities which are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2014).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups. See 38 C.F.R. §§ 4.71a, 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet.App 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2014).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Factual Background

The Veteran underwent VA examinations of the right ankle, right knee and right ankle in May 2011.  He reported a history of right ankle injury in 1990 during basic training but indicated that he received no current treatment.  Current complaints included constant right ankle aching pain with sharp pain shooting up the back of the ankle.  He stated that he had aching and shooting pain in the right knee, and that approximately every couple of weeks, his right knee would give out on him even with good support.  It was reported that he utilized no devices to assist in walking but wore a knee brace as needed.  The Veteran said that pain was constant but varied in intensity and that he had difficulty sitting for longer than one hour or standing longer than one to three hours.  He related that he had to constantly stretch and reposition his knee when sitting.  He also complained of giving way, stiffness and flare-ups a couple times a week.  The Veteran stated that he could walk one to three miles.  He denied locking and effusion.  He complained of joint flare-ups a couple of times a week, ranging from mild to severe.  Alleviating factors were reported as moving, lying down, and sitting for which he used a brace and wraps, and took Motrin, Tylenol, Aleve, ice and heat.  Aggravating factors were reported to be kneeling, walking, standing, sitting, mowing, physical activity, stairs, and squatting.  The appellant indicated that he had no current complaints regarding the right shoulder except for occasional stiffness, and popping at times.  He denied weakness and episodes of right shoulder subluxation.

On examination, the Veteran had normal gait.  Minimal right knee patellar tenderness was elicited but there was no evidence of swelling, instability, effusion, laxity, ankylosis, non-inflammatory arthritis or other abnormalities.  Right knee flexion was 0-130 degrees with no pain on active and passive range of motion.  Extension was 130-0 degrees with pain at 10-0 degrees on active and passive range of motion.  There was no indication of crepitation, clicks or snaps, instability, or grinding.  There was no additional limitation of motion on repetitive use of the joint due to pain, fatigue, weakness, incoordination or lack of endurance.  An X-ray was normal.  A diagnosis of right knee musculoligamentous strain was rendered.  

Right shoulder forward flexion was 0-180, with pain from 140-180 on active and passive range of motion.  Abduction was 0-160 with no pain on active and passive range of motion.  External rotation was 0-90 degrees with no pain on active and passive range of motion.  Internal rotation was 0-70 degrees with pain at 70 degrees.  There was no additional limitation of motion on repetitive use of the joint due to pain, fatigue, weakness, incoordination or lack of endurance.  An X-ray of the right shoulder was normal.  The diagnosis was right shoulder strain.

On examination of the right ankle, dorsiflexion was 0-20 degrees and plantar flexion was 0-45 degrees.  There was evidence of instability.  It was reported that there was no additional limitation of motion on repetitive use of the joint due to pain, fatigue, weakness, incoordination or lack of endurance.  He had no tendon abnormality or angulation.  An X-ray of the right ankle was normal.  Right ankle strain was diagnosed.  It was determined that the service-connected orthopedic disorders had no effect on his usual occupation.  Effects on everyday activities of daily living included restrictions on walking/shopping for long periods of time and sports and recreational activities.

VA outpatient notes dated in August 2011 reflect that the Veteran presented to the clinic to establish care for complaints that included knee, right ankle, and right shoulder pain.  He stated that pain, at most, was four on a 10 scale (4/10) for which he took over-the-counter Tylenol and Motrin.  Following examination, the problem list included polyarthralgia.

VA examinations of the right ankle, right knee and right shoulder were conducted in April 2015.  The Veteran was reported to have longstanding right ankle pain with flare-ups.  On examination, dorsiflexion was 0 to 5 degrees and plantar flexion was 0 to 45 degrees with pain reported.  It was noted that the range of motion displayed did not contribute to functional loss.  The examiner related that while pain was noted on examination, it did not result in or cause functional loss.  There was no evidence of pain with weight bearing, or localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion after completion.  Plantar flexion strength was 5/5 and dorsiflexion strength was 3/5.  There was no ankylosis, right ankle instability or evidence of dislocation.  There was no evidence of degenerative changes on X-ray.  It was determined that the right ankle had no impact on his ability to perform any type of occupational task that included standing, walking, lifting, sitting, etc.

The Veteran had complaints of daily right knee pain and said he felt that the knee gave way.  He related that he occasionally stumbled or fell.  He reported flare-ups of knee pain with walking.  Right knee flexion was from 0 to 120 degrees, and extension was from 120 to 0 degrees with evidence of pain on weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the right knee joint or associated soft tissue.  Crepitus was noted.  The Veteran was able to perform repetitive use testing of the right knee with no additional functional loss or loss of range of motion after three repetitions.  Right knee strength in forward flexion and extension was 5/5.  There was no reduction in muscle strength or evidence of muscle atrophy.  It was reported that he had no ankylosis, history of recurrent subluxation, lateral instability or recurrent effusion.  The Lachman's, posterior drawer and medial and lateral instability tests were normal.  It was noted that the Veteran occasionally used a neoprene sleeve on the right knee.  Imaging studies were performed and disclosed no degenerative or traumatic arthritis.  The examiner commented that there appeared to be no physical evidence of true right knee ligamentous laxity on current examination.  It was opined that right knee symptomatology did not impact the Veteran's ability to perform any type of occupational task that included standing, walking, lifting, or sitting, etc.  Following examination, the diagnosis was right ankle strain.

On examination of the right shoulder, it was noted that the Veteran had longstanding right (dominant or major arm) shoulder pain.  He reported flare-ups of shoulder pain with repetitive use and indicated that he had some functional loss with some difficulty with overhead/repetitive use.  Flexion was from 0 to 170 degrees, abduction from 0 to 175 degrees, external rotation from 0 to 90 degrees and internal rotation from 0 to 80 degrees.  It was reported that the range of motion demonstrated did not contribute to functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was evidence of crepitus.  The Veteran was able to perform at least three repetitive use testing without additional functional loss or range of motion.  Right shoulder strength was 5/5 on forward flexion and 5/5 on abduction.  There was no reduction in muscle strength or evidence of ankylosis, rotator cuff condition, instability, dislocation or labral pathology, loss of head (flail shoulder), nonunion (false flail shoulder), or fibrous union of the humerus.  It was reported that he had had two injections in the right shoulder in the past and was currently experiencing stiffness and some popping with repetitive use of the shoulder.  Popping was noted on examination that was determined to be consistent with mild crepitus.  There was no evidence of degenerative or traumatic arthritis on X-ray.  Following examination, the diagnosis was right shoulder strain.


1.  Higher rating for right knee ligamentous strain.

Pertinent Law and Regulations

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling.  Moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling.  Severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis. See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014).  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003 (2014).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2014).  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be granted.  When limited to 20 degrees, a 30 percent rating is warranted.  If extension is limited to 30 degrees, a 40 percent evaluation may be assigned.  A 50 percent evaluation may be granted when extension of the leg is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Legal Analysis

Following careful review of the record, the Board finds that no more than a 10 percent rating is warranted for the Veteran's service-connected right knee disability since the grant of service connection in September 2010.  When evaluated on VA examinations in 2011 and 2015, the appellant complained of constant pain, give way weakness and stiffness leading to some activity restrictions.  Some crepitus was also noted.  However objective findings on examination disclosed no more than slight patellar tenderness and some reduced range of motion that is not compensable under Diagnostic Codes 5260-5261.  In view of such, the Board finds that symptoms that include pain, tenderness, and noncompensable limitation of motion are consistent with right knee articular and periarticular pathology.  Painful, unstable or malaligned joints due to healed injury are entitled to at least the minimum compensable rating for the joint for which a 10 percent disability evaluation was appropriately awarded. See 38 C.F.R. § 4.59 (2014).  The presence of periarticular pathology comports with Diagnostic Code 5010 that provides for a 10 percent evaluation when limitation of motion is noncompensable but affected by painful motion.

In order to warrant a higher disability evaluation from September 2010 based on range of motion, the service-connected right knee disorder has to approximate the functional equivalent of limitation of flexion to 30 degrees and extension to 15 degrees due to any factor.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Here, VA examinations in 2011 and 2015 show that the appellant had full extension of 0 degrees, and flexion was from 120 to 130 degrees.  As such, an evaluation in excess of 10 percent is not warranted since 2010 based on limitation of flexion or extension.

VA General Counsel has issued two opinions pertinent to claims of entitlement to higher evaluations for knee disabilities which hold that limitation of motion and instability of the knee may be evaluated separately under separate Diagnostic Codes provided additional disability is shown. See VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  Review of the clinical evidence since 2010 reveals some complaints of right knee give-way weakness without any objective findings to this effect.  The Veteran has not been found to have any medial or collateral ligament laxity, instability, or subluxation on any examination during the appeal period.  As such, Diagnostic Code 5257 is unavailing of a separate 10 percent rating for the right knee based on a finding of instability since September 2010 and a separate right knee rating for such is not warranted.

The Board has considered whether a higher disability evaluation may be awarded since September 2010 based on any other potentially applicable diagnostic codes pertaining to the right knee.  However, the evidence demonstrates no ankylosis, dislocation of the semilunar cartilage, or malunion or nonunion of the tibia and fibula over the course of the appeal. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (2014).  Therefore, entitlement to a higher evaluation for right knee disability under those Diagnostic Codes is not warranted.

In assessing the level of severity of the service-connected right knee disability since September 2010, the Board has considered functional impairment due to pain, weakness, fatigability, and incoordination. See DeLuca v. Brown, 8 Vet.App. 204 207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  It is found in this case, however, that the 10 percent disability evaluation adequately contemplates the degree of functional loss associated with the right knee as no substantial functional incapacity, to include weakness, lack of endurance, or incoordination, etc., is demonstrated.  There is no evidence in the record that the appellant has sought any significant treatment for right knee complaints since September 2010.  No untoward right knee symptomatology is documented throughout the appeal period.  The appellant is working and it appears that his activities of daily living remain substantially unaffected.  On most recent VA examination in 2015, it was opined that no true right knee ligamentous strain is evident.  As such, entitlement to a higher rating is not warranted since September 2010 for right knee functional loss. See 38 C.F.R. §§ 4.40, 4.45.  The preponderance of the evidence is against the claim and a higher rating is denied.


2.  Higher rating for right shoulder strain.

The service connected right shoulder disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5024 (2014).  Hyphenated diagnostic codes are used when a rating requires use of an additional rating criteria to identify the basis for the evaluation assigned. See 38 C.F.R. § 4.71a (2014).  Diagnostic Code 5201 rates limitation of motion of the arm and provides that a 20 percent rating is warranted when motion is limited to shoulder level or to midway between the side and shoulder level for the major arm; 30 percent when motion is limited midway between the side and shoulder level for the major arm; and 40 percent when motion is limited to 25 degrees from side for the major arm. Id.  In this case, Diagnostic Code 5024 signifies symptomatology evaluated as an arthritis component of the disability.  

For VA purposes, normal range of motion of the shoulder is forward extension and abduction from 0 to 180 degrees with 90 degrees being at shoulder level; internal rotation from 0 to 90 degrees; and external rotation from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I (2014).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. See 38 C.F.R. § 4.59 (2014).

Legal Analysis

Upon careful consideration of the evidence pertaining to the Veteran's right shoulder disability, the Board finds that no more than a 10 percent disability evaluation is warranted.  This is because functional flexion or abduction of the Veteran's right arm has not been less than 170 degrees at any time during the appeal period.  The Veteran is able to raise the right arm from 170-180 degrees, significantly beyond shoulder level which is 90 degrees.  The Board acknowledges that the Veteran has symptoms that include crepitus, stiffness and popping affecting right shoulder function.  He has also complained of pain and diminished utility of the right arm in overhead duties.  However, in order to warrant a higher evaluation, there must be functional limitation of the arm to shoulder level or below which is not demonstrated in this case.  In view of such, the Board finds that right shoulder symptoms that include pain, stiffness, crepitus and noncompensable limitation of motion are consistent with no more than articular and periarticular pathology for which no more than a 10 percent disability evaluation is appropriate.  The appellant is competent to report that his disability is worse.  However, the evidence does not reflect that his symptoms limit functional use to shoulder level or below. 

The Board has considered whether a higher disability evaluation may be awarded since September 2010 based on any other potentially applicable diagnostic codes pertaining to the right shoulder.  However, the evidence demonstrates no ankylosis, or recurrent dislocation of the scapulohumeral joint or malunion of the humerus with marked deformity as required for a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  Neither examination nor X-ray study has confirmed fibrous union, nonunion or loss or the humeral head.  The Veteran is not shown to otherwise meet the criteria for an evaluation for an increased rating under Diagnostic Codes 5202-5203.  Therefore, entitlement to a higher evaluation for right shoulder disability under alternative diagnostic code for the right shoulder is not warranted.  

The Board accepts that the Veteran reports some functional impairment of the right shoulder.  When the pertinent diagnostic criteria provide for a rating based on loss of range of motion, determinations regarding functional loss are to be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups. 38 C.F.R. § 4.40; DeLuca v. Brown at 206.  In this instance, however, neither the lay nor medical evidence reflects the functional equivalent of the criteria required for a higher evaluation. See Johnston v. Brown, 10 Vet. App. 80 (1997).  The Board thus points out that in view of the fact that right shoulder disability is not compensable under the most appropriate diagnostic code, any symptoms resulting in functional loss have been accounted for and are contemplated by the assigned 10 percent rating currently in effect.  Under the circumstances, the Board finds that an evaluation in excess of 10 percent for the service-connected right shoulder disability is not warranted.  The preponderance of the evidence is against the claim and a higher rating is denied.

3.  Higher rating for right ankle sprain.

Pertinent Law and Regulations

Moderate limitation of motion of either ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion. 38 C.F.R. § 4.71a. Diagnostic Code 5271.  Ankylosis of either ankle warrants a 20 percent evaluation if the ankle is fixed in plantar flexion at an angle of less than 30 degrees.  A 30 percent evaluation requires that the ankle be fixed in planter flexion at an angle between 30 degrees and 40 degrees or in dorsiflexion at an angle between 0 and 10 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).

Normal range of motion for an ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2014).

Legal Analysis

The evidence reflects that on examination in 2011, the Veteran had complaints of constant right ankle aching and shooting pain.  However, he had normal dorsiflexion and plantar flexion in accordance with Plate II cited above.  There was no evidence of any other objective findings of pathology and no indication that he had any functional impairment as reported above.  The Board is thus of the opinion that such findings are not productive of moderate limitation of ankle motion or impairment for which a 10 percent disability evaluation was warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5271 prior to April 16, 2015.

The Board observes, however, that on most recent VA examination on April 16, 2015, while plantar flexion remained within the normal range, dorsiflexion was substantially reduced at zero to five degrees.  Dorsiflexion strength was similarly diminished at 3/5.  Although it was determined that the right ankle disability did not result in functional loss, and planter flexion was normal, the Board finds that the degree of dorsiflexion exhibited is productive of at least moderate limitation of ankle motion for which a 10 percent disability evaluation is appropriate under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Accordingly, the Board resolves the benefit of the doubt in favor of the appellant by granting a 10 percent rating for right ankle strain from the date of the VA examination on April 16, 2015.  

The Board has considered whether a higher disability evaluation may be awarded since April 16, 2015 based on any other potentially applicable diagnostic codes pertaining to the right ankle.  However, the evidence does not demonstrate marked limitation of motion on the whole, ankylosis, or deformity that are required for a higher evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 and 5272-5273.  Therefore, entitlement to a higher evaluation for right ankle disability under any alternative diagnostic code for the right ankle is not warranted.  

4.  Higher rating for cholinergic urticaria.

Pertinent Regulations

The RO has analogously evaluated cholinergic urticaria as eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 which provides that a noncompensable rating is warranted when less than five percent of the entire body or less than five percent of exposed areas are affected, and no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted when at least five percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id.

Alternatively, under 38 C.F.R. § 4.118, Diagnostic Code 7825, a 10 percent rating is warranted where there are recurrent episodes of urticaria occurring at least four times during the past 12-month period, and responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there are recurrent debilitating episodes occurring at least four times during the past 12-month period, requiring intermittent systemic immunosuppressive therapy for control. Id.

Factual Background and Legal Analysis

The Veteran was afforded a VA examination in May 2011 where a history of hives, redness and blotchiness in service, especially when he became and hot and sweated excessively, had led to a diagnosis of cholinergic urticaria in 1992.  The appellant related that he had hives that lasted one to 1 1/2 hours approximately weekly, depending on how much he worked out.  He said that he typically had the rash all over his arms, chest, back and legs and that this was abated by cooling down and resting.  He stated that he used over-the-counter Allegra as needed with good results.  An aggravating factor was sweating.  The appellant stated that he received no current treatment, including the use of topical creams.  The condition was described as intermittent and episodic.  It was reported that he had no current complaints and did not have a rash.  On examination, no welts, hives, redness or urticaria was observed.  He was not having a current flare-up.  There was no scarring or disfigurement and the condition was not active.  Following examination, a diagnosis of cholinergic urticaria, asymptomatic currently, was rendered.  

The Veteran underwent a skin examination in April 2015.  He related that he had longstanding rashes that came and went after exertion and/or sweating.  He stated he had had no severe episodes in about five years but had weekly minor recurrences, usually on the arms.  It was noted that in the past, symptoms had affected the chest and abdomen, but were not currently present.  The examiner related that the changes noted on current evaluation were very minimal, faint, slightly reddened areas about both volar elbows.  There was no scarring or disfigurement of the head, face or neck.  The Veteran was reported to have no systemic manifestations due to skin disease.  It was noted that he had treated symptoms with topical medication as well as Benadryl in the past with medication used a total of than less than six weeks within the past 12 months.

On direct examination, it was reported that there were minimal skin findings that did not affect exposed areas.  The entire body surface area affected was estimated to greater than five but less than 20 percent on current examination.  The examiner related that the remand instructions were read out loud to the Veteran and his wife and that the appellant was offered the opportunity to run around the building/exercise/exert himself until perspiration occurred, but that he stated that the walk up the campus driveway to the main entrance was more than adequate, for the current presentation.  Following examination, the diagnosis was cholinergic urticaria.

At the outset, the Board points out that upon evaluating the service-connected cholinergic urticaria, the record reflects that the Veteran has not been observed to have any significant skin symptoms on examination whereby it might definitively be determined how much of his body surface area is affected under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Therefore, under the circumstances, the Board finds that the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7825 are more appropriate to the Veteran's skin disability as it specifically addresses urticaria and the treatment therefor.  

The Board has carefully considered the evidence and the assertions that cholinergic urticarial is more severe than currently rated.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. Jandreau v. Nicholson, 492 F. 3d. 1372 (2007).  A layman is competent to report what he perceives through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).

The Board acknowledges that it is the nature of a skin condition to fluctuate in its appearance and degree of severity.  The Veteran reports that he has frequent flare-ups of hives and rash on exertion and sweating which he treats with an over-the-counter antihistamine.  He contends that urticarial symptoms recur weekly depending on his level of activity.  It appears that the disability is under control with the use of over-the-counter antihistamines as the record does not document any ongoing treatment for the disorder.  

Under the circumstances, the Board finds the urticaria symptoms meet the criteria for episodes that occur at least four times during the past 12-month period.  Additionally, the episodes respond to treatment with antihistamines which meets the requirement for treatment.  Therefore, the Board resolves the benefit of the doubt by finding that the criteria for a 10 percent rating for cholinergic urticaria are met since September 2010 under 38 C.F.R. § 4.118 Diagnostic Code 7825.

The Board would also point out, however, that at no point in time does the evidence reflect recurrent debilitating episodes of urticaria occurring at least four times during the past 12-month period requiring intermittent systemic immunosuppressive therapy for control.  Therefore, the Veteran is not entitled to a disability rating in excess of 10 percent for cholinergic urticaria during the appeal period.

Summary

The Board finds that disability picture presented by the Veteran's right shoulder, right knee, right ankle, and skin disorder are fully contemplated by the rating schedule.  There is no evidence that these service-connected disorders are exceptional when compared to other Veterans similarly situated.  The evidence does not reflect that any of these disorders has necessitated frequent hospitalization or caused marked interference with employment at any time during the appeal period.  As such, the Board concludes that there is no evidence that warrants referral for extraschedular consideration. See Thun v. Peake, 22 Vet.App. 1111 (2008).


ORDER

An initial rating in excess of 10 percent for right knee musculoligamentous strain is denied.

An initial rating in excess of 10 percent for right shoulder strain is denied.

An initial compensable rating for right ankle sprain is denied prior to April 16, 2015. 

A 10 percent rating for right ankle sprain is granted from April 16, 2015 subject to controlling regulations governing the payment of monetary awards. 

An 10 percent rating for cholinergic urticarial is granted from April 16, 2015 subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran asserts that he has cervical spine disability that was incurred in or aggravated by service for which service connection should be granted.  

Review of the record discloses that on VA examination in May 2011, the appellant stated that he was never treated for his neck condition in service.  He related that he injured his neck in a car accident and/or in playing football prior to service and was treated by a civilian provider and a chiropractor.  He stated that while on active duty, in 2000 and 2008, he saw a private chiropractor from whom he had obtained good relief.  As the appellant claims that he has civilian records in support of his claim for service connection of cervical spine disability, it would behoove him to provide additional information and/or authorization to retrieve relevant clinical records and other pertinent information.  He should also submit authorization from any other provider who has treated him for the cervical spine disorder after service. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorizations with the names and addresses of all providers who treated him for cervical spine symptomatology before, during and after service to the present.  The RO should attempt to obtain all pertinent records.  To the extent that the Veteran has private medical records in his possession, he should submit them for association with the record.  The claims folder should document the attempts made to obtain records.  To the extent the records are not obtained, the appellant should be notified.

2.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case and afford the Veteran and his Representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


